BY THE COURT.
Epitomized Opinion
This case comes before the Supreme Court upon a motion to certfy. On September 6, 1922, a special meeting of the Board of Trustees of Mifflin Township, Franklin County, Ohio, was called for the purpose of closing a deal for a new tractor. All members of the Board were present. At that meeting resolutions were adopted providing for the sale by the Township Trustees of a Bates steel mule for $700, the purchase of a new J. T. Tractor for $3,000.00 and for the procuring of a loan from the Gahanna Bank for $2,000.00 for the puipose of purchasing the new tractor. A warrant was then issued to the Tractor Company for $3,000 in payment of the new tractor and subsequently cashed by it.
The minutes of the Board do not show that they advertised for bids or that the County Commissioners consented to the purchase or the terms thereof, nor do they show that the Township Clerk certified that funds wfere aveilable in the road fund. The report of the Bureau further showed that at the time the tractor was paid for there was not sufficient money in the road fund of the township treasury to pay labor and material bills then owing. Later the Township brought this action against the Tractor Company to recover the $3,000 paid for the tractor without offering to put the defendant in statu quo. A demurrer was filed to the petition by the defendant company. This demurrer was overruled by the Common Pleas and sustained by the Court of Appeals. Plaintiff then prosecuted error. The issues presented to the Supreme Court were:
1. Can the township trustees, although a political subdivision, enjoin proceedings under a contract entered into in contravention of the statutes when the contractor has fully performed ?
2. Do township trustees have to put the contractor in statu quo where there has been no fraud practiced in the negotiation and consummation of the contract?